             Case 1:18-cv-11819-RA Document 65 Filed 07/23/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/23/2021


 BRIAN COLEMAN,

                              Plaintiff,
                                                               No. 18-CV-11819 (RA)
                         v.
                                                                      ORDER
 CITY OF NEW YORK, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On June 18, 2021, the Court ordered Plaintiff Brian Coleman to file a letter providing an

update on the status of settlement, having been informed by Defendants that Plaintiff had yet to

execute and return the settlement paperwork that they had provided him. That Order warned Plaintiff

that “If he does not submit a letter as directed, the Court may dismiss this action without prejudice

pursuant to Rule 41(b).” Dkt. 64.

         Plaintiff has not responded to the Court’s order. He shall do so by August 20, 2021. If he

fails to provide the letter as ordered, the Court will dismiss this action for failure to prosecute

pursuant to Rule 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Coleman.



SO ORDERED.

Dated:      July 23, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
